Citation Nr: 1542010	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran appeared and provided testimony at a September 2011 Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.

In September 2012, the Board issued a decision which, in pertinent part, denied the Veteran's claims for entitlement to initial disability ratings in excess of 10 percent for sciatic neuropathy of the left and right lower extremities.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case to the Board for compliance with the Joint Motion.

Pursuant to that remand, the Board issued a March 2014 decision which, in relevant part, again denied entitlement to initial disability ratings in excess of 10 percent for sciatic neuropathy of the left and right lower extremities.  The Veteran appealed that determination to the Court as well.  In a May 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the Court's Memorandum Decision.  The matter is again before the Board subsequent to that remand.

Additionally, in the September 2012 and March 2014 Board decisions, it was noted that the issues of entitlement to service connection for an acquired psychiatric disability and right knee disability, both as secondary to service-connected spondylosis of the lumbar spine, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and were therefore referred to the AOJ for appropriate action.  A review of the claims file does not indicate that any action has yet been taken on these claims, and therefore, the Board again REFERS them to the AOJ for appropriate action.  In addition, the Board will REFER a claim of entitlement to service connection for a bilateral hip disability as secondary to service-connected spondylosis of the lumbar spine.

While the Court suggested that the Board consider whether examinations are needed to address whether the Veteran's knee and hip conditions are related on a secondary basis to his service-connected conditions, the Board does not have jurisdiction over any knee or hip claims, so ordering further development is not appropriate at this time. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its May 2015 Memorandum Decision, the Court found that the November 2012 VA examination, on which the Board relied in denying the Veteran's sciatica claims, "lacks a reasoned medical explanation describing the [Veteran]'s condition in detail for the Board's evaluation of the [Veteran]'s disability to be fully informed."  May 2015 Memorandum Decision at 5 (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)).  Given the Court's findings and instructions, the Board will remand this matter to obtain an updated examination and fully reasoned medical opinion that addresses the severity of the Veteran's sciatica of the bilateral lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from Puget Sound from January 2013 to the present.

2.  Only after obtaining the VA medical records, then schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of the Veteran's service-connected sciatica of the bilateral lower extremities.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed or otherwise made available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Identify and describe the severity of the symptoms and functional impairments due to the Veteran's service-connected sciatica of the bilateral lower extremities.

The examiner should include a reasoned medical explanation describing the Veteran's condition and the basis for the examiner's identification of a particular level of severity (e.g. mild, moderate, or severe).  In other words, simply stating that the severity is, for example, "mild" is not sufficient medical information to permit a fully informed rating decision.  Rather, the examiner must indicate which observations, symptoms, examination findings, etc., lead him or her to assign a particular level of severity.

b.  To answer a concern from the CAVC, the examiner should explain the significance, if any, of the finding of 2+ peripheral pulses in the lower extremities from the 2010 VA examination.  In other words, was this a normal finding or did it indicate some level of impairment?

c.  If the examiner concludes any symptoms, findings, or functional impairment is due not to the service-connected sciatica but to other medical conditions, then, to the extent possible, the examiner should distinguish such.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
3. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the bilateral lower extremities.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






